Exhibit 10.50
INTEL CONFIDENTIAL
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO NON-QUALIFIED STOCK OPTIONS GRANTED TO
A. DOUGLAS MELAMED ON JANUARY 22, 2010 UNDER THE INTEL CORPORATION 2006 EQUITY
INCENTIVE PLAN (standard option program)

1.   TERMS OF OPTION       The following standard terms and conditions
(“Standard Terms”) apply to Non-Qualified Stock Options granted to U.S.
employees under the Intel Corporation 2006 Equity Incentive Plan (the “2006
Plan”) (other than grants made under the SOP Plus or ELTSOP programs).   2.  
NONQUALIFIED STOCK OPTION       The option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be interpreted accordingly.   3.   OPTION PRICE       The
exercise price of the option (the “option price”) is 100% of the market value of
the common stock of Intel Corporation (“Intel” or the “Corporation”), $.001 par
value (the “Common Stock”), on the date of grant, as specified in the Notice of
Grant. “Market value” means the average of the highest and lowest sales prices
of the Common Stock as reported by NASDAQ.   4.   TERM OF OPTION AND EXERCISE OF
OPTION       To the extent the option has become exercisable (vested) during the
periods indicated in the Notice of Grant and has not been previously exercised,
and subject to termination or acceleration as provided in these Standard Terms
and the requirements of these Standard Terms, the Notice of Grant and the 2006
Plan, you may exercise the option to purchase up to the number of shares of the
Common Stock set forth in the Notice of Grant. Notwithstanding anything to the
contrary in Sections 6 through 9 hereof, no part of the option may be exercised
after seven (7) years from the date of grant.       The process for exercising
the option (or any part thereof) is governed by these Standard Terms, the Notice
of Grant, the 2006 Plan and your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by arrangement with
Intel’s stock plan administrator which is acceptable to Intel where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the shares of the

            1.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    Common Stock issuable under the option to Intel, (c) by delivery of any
other lawful consideration approved in advance by the Committee of the Board of
Directors of Intel established pursuant to the 2006 Plan (the “Committee”) or
its delegate, or (d) in any combination of the foregoing. Fractional shares may
not be exercised. Shares of the Common Stock will be issued as soon as
practicable. You will have the rights of a stockholder only after the shares of
the Common Stock have been issued. For administrative or other reasons, Intel
may from time to time suspend the ability of employees to exercise options for
limited periods of time.       Notwithstanding the above, Intel shall not be
obligated to deliver any shares of the Common Stock during any period when Intel
determines that the exercisability of the option or the delivery of shares
hereunder would violate any federal, state or other applicable laws.      
Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, Intel may reduce your unvested options if you change
classification from a full-time employee to a part-time employee.       IF AN
EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU MUST EXERCISE YOUR
OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE EXPIRATION DATE.       IF AN
EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND OR ANY OTHER DAY ON WHICH
THE NASDAQ STOCK MARKET (“NASDAQ”) IS NOT OPEN, YOU MUST EXERCISE YOUR OPTIONS
BEFORE 3:45 P.M. NEW YORK TIME ON THE LAST NASDAQ BUSINESS DAY PRIOR TO THE
EXPIRATION DATE.   5.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT      
If you have allegedly committed an act of misconduct as defined in the 2006
Plan, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Corporation, an
Authorized Officer, as defined in the 2006 Plan, may suspend your right to
exercise the option, pending a decision by the Committee (or Board of Directors,
as the case may be) or an Authorized Officer to terminate the option. The option
cannot be exercised during such suspension or after such termination.   6.  
TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise by these
Standard Terms, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than death, Disablement (defined
below), Retirement (defined below) or discharge for misconduct, you may exercise
any portion of the option that had vested on or prior to the date of termination
at any time prior to ninety

            2.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    (90) days after the date of such termination. The option shall terminate on
the 90th day to the extent that it is unexercised. If your employment terminates
on or before the third anniversary of your hire date, all unvested stock options
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is voluntary or involuntary. If your employment
terminates after the third anniversary of your hire date, you will receive
accelerated vesting on the remaining portion of the option that was unvested on
the day before the date of your employment termination.       For purposes of
this Section 6, your employment is not deemed terminated if, prior to sixty
(60) days after the date of termination from Intel or a Subsidiary, you are
rehired by Intel or a Subsidiary on a basis that would make you eligible for
future Intel stock option grants, nor would your transfer from Intel to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to Intel
be deemed a termination of employment. Further, your employment with any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which Intel or a Subsidiary is a party shall be considered
employment for purposes of this provision if either (a) the entity is designated
by the Committee as a Subsidiary for purposes of this provision or (b) you are
designated as an employee of a Subsidiary for purposes of this provision.   7.  
DEATH       Except as expressly provided otherwise in by these Standard Terms,
if you die while employed by the Corporation, the executor of your will,
administrator of your estate or any successor trustee of a grantor trust may
exercise the option, to the extent not previously exercised and whether or not
vested on the date of death, at any time prior to 365 days from the date of
death.       Except as expressly provided otherwise in by these Standard Terms,
if you die prior to ninety (90) days after terminating your employment with the
Corporation, the executor of your will or administrator of your estate may
exercise the option, to the extent not previously exercised and to the extent
the option had vested on or prior to the date of your employment termination, at
any time prior to 365 days from the date of your employment termination.      
The option shall terminate on the applicable expiration date described in this
Section 7, to the extent that it is unexercised.   8.   DISABILITY       Except
as expressly provided otherwise in these Standard Terms, following your
termination of employment due to Disablement, you may exercise the option, to
the extent not previously exercised and whether or not the option had vested on
or prior to the date of employment termination, at any time prior to 365 days
from the later of the date of your termination of employment due to your
Disablement or the date of determination of your Disablement as described in
this Section 8;

            3.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    provided, however, that while the claim of Disablement is pending, options
that were unvested at termination of employment may not be exercised and options
that were vested at termination of employment may be exercised only during the
period set forth in Section 6 hereof. The option shall terminate on the 365th
day from the date of determination of Disablement, to the extent that it is
unexercised. For purposes of these Standard Terms, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.   9.  
RETIREMENT       For purposes of by these Standard Terms, “Retirement” shall
mean either Standard Retirement (as defined below) or the Rule of 75 (as defined
below). Following your Retirement, the vesting of the option, to the extent that
it had not vested on or prior to the date of your Retirement, shall be
accelerated as follows:

  (a)   If you retire at or after age 60 (“Standard Retirement”), you will
receive one year of additional vesting from your date of Retirement for every
five (5) years that you have been employed by the Corporation (measured in
complete, whole years). No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with Intel, your age plus years of service (in each case measured in
complete, whole years) equals or exceeds 75 (“Rule of 75”), you will receive
accelerated vesting of any portion of the option that would have vested prior to
365 days from the date of your Retirement.

    You will receive vesting acceleration pursuant to either Standard Retirement
or the Rule of 75, but not both. Except as expressly provided otherwise in by
these Standard Terms, following your Retirement from the Corporation, you may
exercise the option at any time prior to 365 days from the date of your
Retirement, to the extent that it had vested as of the date of your Retirement
or to the extent that vesting of the option is accelerated pursuant to this
Section 9. The option shall terminate on the 365th day from your date of
Retirement, to the extent that it is unexercised.

10.   INCOME TAXES WITHHOLDING       Nonqualified stock options are taxable upon
exercise. To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory

            4.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    to Intel for the satisfaction of any withholding tax obligations that arise
by reason of an option exercise and, if applicable, any sale of shares of the
Common Stock. Intel shall not be required to issue shares of the Common Stock or
to recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied. The Committee may permit these obligations to be
satisfied by having Intel withhold a portion of the shares of the Common Stock
that otherwise would be issued to you upon exercise of the option, or to the
extent permitted by the Committee, by tendering shares of the Common Stock
previously acquired.

11.   TRANSFERABILITY OF OPTION       Unless otherwise provided by the
Committee, each option shall be transferable only

  (a)   pursuant to your will or upon your death to your beneficiaries, or    
(b)   by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
or trusts established solely for the benefit of you or members of your Immediate
Family, or     (c)   by gift to a foundation in which you and/or members of your
Immediate Family control the management of the foundation’s assets.

    For purposes of these Standard Terms, “Immediate Family” is defined as your
spouse or domestic partner, children, grandchildren, parents, or siblings.      
With respect to transfers by gift under subsection (b), options are transferable
whether vested or not at the time of transfer. With respect to transfers by gift
under subsection (c), options are transferable only to the extent the options
are vested at the time of transfer. Any purported assignment, transfer or
encumbrance that does not qualify under subsections (a), (b) and (c) above shall
be void and unenforceable against the Corporation.       Any option transferred
by you pursuant to this section shall not be transferable by the recipient
except by will or the laws of descent and distribution.       The
transferability of options is subject to any applicable laws of your country of
residence or employment.

12.   DISPUTES       The Committee or its delegate shall finally and
conclusively determine any disagreement concerning your option.

            5.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

13.   AMENDMENTS       The 2006 Plan and the option may be amended or altered by
the Committee or the Board of Directors of Intel to the extent provided in the
2006 Plan.   14.   THE 2006 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

  (a)   The provisions of these Standard Terms and the 2006 Plan are
incorporated into the Notice of Grant by reference. You hereby acknowledge that
a copy of the 2006 Plan has been made available to you. Certain capitalized
terms used in these Standard Terms are defined in the 2006 Plan.         These
Standard Terms, the Notice of Grant and the 2006 Plan constitute the entire
understanding between you and the Corporation regarding the option. Any prior
agreements, commitments or negotiations concerning the option are superseded.  
      The grant of an option to an employee in any one year, or at any time,
does not obligate Intel or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that Intel or any
Subsidiary might make a grant in any future year or in any given amount.     (b)
  Options are not part of your employment contract (if any) with the
Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     (c)   Notwithstanding any
other provision of these Standard Terms, if any changes in the financial or tax
accounting rules applicable to the options covered by these Standard Terms shall
occur which, in the sole judgment of the Committee, may have an adverse effect
on the reported earnings, assets or liabilities of the Corporation, the
Committee may, in its sole discretion, modify these Standard Terms or cancel and
cause a forfeiture with respect to any unvested options at the time of such
determination.     (d)   Nothing contained in these Standard Terms creates or
implies an employment contract or term of employment upon which you may rely.  
  (e)   To the extent that the option refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon exercise by the holder in accord with the terms hereof.     (f)  
Copies of Intel Corporation’s Annual Report to Stockholders for its latest
fiscal year and Intel Corporation’s latest quarterly report are available,
without charge, at the Corporation’s business office.

            6.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

  (g)   Because these Standard Terms relate to terms and conditions under which
you may purchase Common Stock of Intel, a Delaware corporation, an essential
term of these Standard Terms is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to these Standard
Terms or the option granted hereunder shall be brought in the state or federal
courts of competent jurisdiction in the State of California.     (h)  
Notwithstanding any other provision of these Standard Terms, if any changes in
the law or the financial or tax accounting rules applicable to the options
covered by these Standard Terms shall occur, the Corporation may, in its sole
discretion, (1) modify these Standard Terms to impose such restrictions or
procedures with respect to the options (whether vested or unvested), the shares
issued or issuable pursuant to this option and/or any proceeds or payments from
or relating to such shares as it determines to be necessary or appropriate to
comply with applicable law or to address, comply with or offset the economic
effect to the Corporation of any accounting or administrative matters relating
thereto, or (2) cancel and cause a forfeiture with respect to any unvested
options at the time of such determination.

            7.    

 